--------------------------------------------------------------------------------

EXHIBIT 10.26
 
VASCULAR SOLUTIONS, INC.
EXECUTIVE COMPENSATION RECOUPMENT AGREEMENT


This EXECUTIVE COMPENSATION RECOUPMENT AGREEMENT (this “Agreement”) is made this
_____ day of ____________, 20__ by and between Vascular Solutions, Inc., a
Minnesota corporation (the “Company”) and ______________ (the “Executive”).


WHEREAS, the Board of Directors of the Company (the “Board”) has established the
Vascular Solutions, Inc. Executive Compensation Recoupment Policy (the
“Recoupment Policy”), a copy of which the Executive has received, read and
understands;


WHEREAS, the Recoupment Policy applies only to Incentive Compensation paid for
years beginning, and Equity Incentive Awards granted after, January 1, 2014;


WHEREAS, the Recoupment Policy requires Covered Executives (as defined in the
Recoupment Policy) to enter into an Executive Compensation Recoupment Agreement
to be eligible for Incentive Compensation awards or Equity Incentive Awards
after the adoption of the Recoupment Policy; and


WHEREAS, the Executive is a Covered Executive and wishes to be eligible for
Incentive Compensation awards and Equity Incentive Awards.


NOW, THEREFORE, in consideration of the mutual promises herein, the Company and
the Executive, each intending to be legally bound, agree as follows:


1.             Certain Definitions.


(a)            “Anti-Fraud Laws” mean (i) the Federal Anti-Kickback Statute or
equivalent state statutes, (ii) the Federal False Claim Act or equivalent state
statutes, (iii) the anti-fraud provisions of the Health Insurance Portability
and Accountability Act (HIPAA) or equivalent state statutes, (iv) federal or
state anti-bribery laws, (v) federal or state antitrust laws, (vi) prohibitions
of the Food and Drug Administration on off-label promotion of medical devices,
and (vii) the Foreign Corrupt Practices Act.


(b)            “Equity Incentive Awards” means stock options, restricted stock
awards or other compensation awards made in, or with reference to the price of,
equity securities of the Company.  Shares issued under an Employee Stock
Purchase Program are not considered Equity Incentive Awards.


(c)            “Financial Statement Restatement” means the restatement of a
Company financial statement that has been filed with the Securities and Exchange
Commission (“SEC”) due to the failure of the originally filed financial
statement to comply with any financial reporting requirement under Federal
securities laws.

--------------------------------------------------------------------------------

(d)            “Incentive Compensation” means cash payments made under the
Company’s executive Incentive Compensation program.  Incentive Compensation
consists of payments made for the achievement of corporate objectives and for
the achievement of individual objectives.


2.             Financial Statement Restatement.  If the Company is required to
prepare and file a Financial Statement Restatement, the Executive will repay to
the Company:



 
(i)
the amount of Incentive Compensation (for corporate objectives and individual
objectives) that was calculated based on financial measures of the Company that
the Executive was paid for each of the three (3) calendar years prior to the
date the Financial Statement Restatement was filed by the Company with the SEC,
minus




 
(ii)
the amount of Incentive Compensation (for corporate objectives and individual
objectives) calculated based on financial measures of the Company that the
Executive would have been paid for each of the three (3) calendar years prior to
the date the Financial Statement Restatement was filed by the Company with the
SEC as recalculated based on the restated financial measures of the Company,
minus




 
(iii)
Federal and state taxes paid by the Executive on (i) above in excess of the
Federal and state taxes the Executive would have paid on (ii) above, to the
extent such taxes are not recoverable by the Executive, as calculated in
accordance with Section 8 of this Agreement.



For the sake of clarity, if a financial statement restatement would reduce the
amount of Incentive Compensation that the Executive would have been paid in one
year, but would increase the amount of Incentive Compensation that the Executive
would have been paid in another year, the recoupment payment (if any) will be
net amount of decreases in excess of any increases.


3.             Company Violation of Anti-Fraud Law.  If the Company is convicted
of, or pleads guilty or no contest to, violation of an Anti-Fraud Law (a
“Violation”):



 
(i)
the Executive will repay to the Company the amount of Incentive Compensation for
the achievement of corporate objectives that was paid to the Executive for each
of the years in which the Company committed a Violation in the five (5) year
period prior to the date of its conviction of, or plea of guilty or no contest
to, violation of an Anti-Fraud Law (the “Company Recoupment Period”); and




 
(ii)
if the Company’s commission of a Violation is attributable to the conduct of
employees of the Company under the Executive’s functional supervision, as
determined by the Board, and the Board determines that the Executive should bear
responsibility for the Company’s violation based on the foreseeability of the
violation, warning signs of a violation about which the Executive knew or should
have known, the Executive’s actions or lack of action to prevent the violation
or other factors the Board considers relevant, the Executive will repay to the
Company the amount of Incentive Compensation for the achievement of individual
objectives that was paid to the Executive for each of the years in which the
Company committed a Violation in the Company Recoupment Period and will forfeit
and surrender all Equity Incentive Awards granted during each of the years in
which the Company committed a Violation in the Company Recoupment Period.

2

--------------------------------------------------------------------------------

The Executive may reduce amounts to be repaid to the Company under (i) and (ii)
above by federal and state taxes paid by the Executive on the amount to be
repaid, or Equity Incentive Awards forfeited, to the extent such taxes are not
recoverable by the Executive, as calculated in accordance with Section 8 of this
Agreement.


For the sake of clarity, the Company will not be considered to have committed a
Violation if it settles an alleged violation of Anti-Fraud Laws, without
admitting a violation of any Anti-Fraud Law.


4.             Executive Violation of Anti-Fraud Law.  If the Executive commits
a Violation, the Executive will:



 
(i)
repay to the Company the amount of Incentive Compensation that was paid to the
Executive for each of the years in which the Executive committed a Violation in
the five (5) year period prior to the date of the Executive’s conviction of, or
plea of guilty or no contest to, violation of an Anti-Fraud Law (the “Executive
Recoupment Period”); and




 
(ii)
forfeit and surrender all Equity Incentive Awards granted during each of the
years in which the Executive committed a Violation in the Executive Recoupment
Period.



The Executive may reduce amounts to be repaid to the Company under (i) and (ii)
above by federal and state taxes paid by the Executive on the amount to be
repaid, or Equity Incentive Awards forfeited, to the extent such taxes are not
recoverable by the Executive, as calculated in accordance with Section 8 of this
Agreement.


For the sake of clarity, the Executive will not be considered to have committed
a Violation if the Executive settles an alleged violation of Anti-Fraud Laws,
without admitting a violation of any Anti-Fraud Law.


5.             Limitation on Recoupment.  Notwithstanding any other provision of
this Agreement, no Incentive Compensation or Equity Incentive Awards granted for
years beginning before January 1, 2014 will be subject to recoupment or
forfeiture under this Agreement.
3

--------------------------------------------------------------------------------

6.             Forfeited Equity Incentive Awards Not Held by Executive.


(a)            If the securities underlying any Equity Incentive Award that is
required to be forfeited or surrendered under this Agreement have been sold by
the Executive, the Executive will remit to the Company the amount of the net
proceeds of the sale (defined as the gross proceed of the sales, less any
exercise price, commissions and unrecoverable taxes).


(b)            If the securities underlying any Equity Incentive Award that is
required to be forfeited or surrendered under this Agreement have been disposed
of by the Executive by gift or donation, the Executive will remit to the Company
the fair market value of such securities on the date of such gift or donation
(as determined by the Compensation Committee of the Board of Director (the
“Committee”)).


7.             Notification of Recoupment or Forfeiture.  If the Board
determines that the Executive is obligated to repay Incentive Compensation to
the Company under the Recoupment Policy and this Agreement, the Company will
provide the Executive with notice of the reason for the repayment (a “Recoupment
Notice”).  The Recoupment Notice will include a calculation showing the amount
due from the Executive for each year covered by the repayment and the total
amount due from the Executive, without adjusting for taxes paid.  The Recoupment
Notice will also identify any Equity Incentive Awards granted by the Company
that have been canceled under this Agreement or that are required to be
forfeited by the Executive.


8.             Calculation of Tax Amounts.  If the Executive wishes to claim a
reduction to an amount otherwise payable to the Company under this Agreement for
taxes paid by the Executive that will not be recoverable by the Executive, the
Executive will prepare a calculation of the net unrecoverable Federal and state
taxes on the repayment amount and submit such calculation to the Chair of the
Committee within 45 day after receipt of a Recoupment Notice.  The calculation
may be made using the Executives highest marginal tax rates for the applicable
periods.  The Executive will provide any supporting documentation related to the
calculation requested by the Committee or its advisors.


The Committee and its advisors will evaluate the calculation and have a revised
Recoupment Notice delivered to the Executive reflecting any tax adjustment
approved by the Committee in its sole discretion.


9.             Timing of Recoupment Payment.  Amounts to be paid to the Company
will be payable within six months after the Executive receives an initial
Recoupment Notice; provided, however, that if the Company or the Executive is
appealing a conviction of violation of an Anti-Fraud Law, the related recoupment
payments will not be due until six months after the resolution or abandonment of
the appeal.  In the case of such an appeal, calculation of the amount of the
recoupment payment will be made with reference to the date of the original
conviction, not the date of the resolution or abandonment of the appeal.


10.          Survival.  This Agreement will survive the termination of
Executive’s employment as an Executive with the Company.
4

--------------------------------------------------------------------------------

11.          Eligibility for Incentive Compensation and Equity Awards. 
Following execution of this Agreement, the Executive will be eligible for, but
not entitled to, Incentive Compensation and  Equity Incentive Awards.


12.          Miscellaneous.


(a)           Successors and Assigns.  This Agreement may not be assigned by the
Executive.  Except as provided in the next sentence, this Agreement may not be
assigned by the Company without the Executive’s consent, which consent shall not
be unreasonably withheld.  In any event, the Company may assign this Agreement
without the consent of the Executive in connection with a merger, consolidation,
assignment, sale or other disposition of substantially all of its assets or
business or the assets or business of a division of the Company.


(b)           Modification.  Except as provided in the next sentence, this
Agreement may be modified or amended only by a writing signed by each of the
parties hereto.  Any amendment to this Agreement made by the Company to comply
with rules promulgated by the SEC under Section 10D of the Securities Exchange
Act of 1934 will be effective upon its delivery to the Executive.


(c)            Governing Law.  The laws of the State of Minnesota shall govern
the validity, construction, and performance of this Agreement.


(d)           Construction.  Wherever possible, each provision of this Agreement
shall be interpreted so that it is valid under applicable law.  If any provision
of this Agreement is to any extent invalid under applicable law in any
jurisdiction, that provision shall still be effective to the extent it remains
valid.  The remainder of this Agreement also shall continue to be valid, and the
entire Agreement shall continue to be valid in other jurisdictions.


(e)            Non-Waiver.  No failure or delay by any of the parties hereto in
exercising any right or remedy under this Agreement shall waive any provision of
this Agreement.  Any single or partial exercise by either of the parties hereto
of any right or remedy under this Agreement shall not preclude the party from
otherwise or further exercising its rights or remedies, or any other rights or
remedies granted by any law or any related document.


(f)            Captions.  The headings in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.


(g)           Notices.  All notices and other communications required or
permitted under this Agreement shall be in writing and hand delivered or sent by
registered first-class mail, postage prepaid.  Such notices and other
communication shall be effective upon receipt if hand delivered and shall be
effective five (5) business days after mailing if sent by mail to the following
addresses, or such other addresses as either party shall have notified the other
party:
5

--------------------------------------------------------------------------------

If to the Company:
 
Vascular Solutions, Inc.
 
 
 
6464 Sycamore Court
 
 
 
Minneapolis, Minnesota  55369
 
 
 
Attention:  Chief Executive Officer
 
 
 
 
 
If to the Executive:
 
  
 
 
 
  
 
 
 
  
 



IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.


 
VASCULAR SOLUTIONS, INC.
 
 
 
 
By:
 
 
  
 
Howard Root
Date
 
Its:  Chief Executive Officer
 
 
 
 
EXECUTIVE
 
 
 
 
  
 
[Name]
Date


 
6


--------------------------------------------------------------------------------